Newburger, J.
This action was brought to recover $150, claimed to be due, arising from deductions that had been made by the defendant from the salary that became payable to plaintiff.
The answer, among other defenses, alleged that the contract sued upon is void as being within the Statute of Frauds. On the trial of the action the defendant moved at the conclusion of plaintiff’s case, as well as at the end of the trial, to dismiss the complaint on the ground that the contract is within the Statute of Frauds,, as not to be performed within one year, :and, therefore, no recovery can be had on any such oral contract, which motion was denied and exception taken. The trial justice properly denied the motion to dismiss. There was a complete contract between the parties by reason of the correspondence and telegrams between them. A careful examination of the printed case fails to disclose any errors on the trial that would warrant us in disturbing the judgment herein.
Fitzsimons and McCarthy, JJ., concur.
Judgment affirmed, with costs.